            Case 1:21-cv-07014-VEC Document 8 Filed 08/26/21 Page 1 of 5


                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC #:
 -------------------------------------------------------------- X           DATE FILED: 8/26/2021
                                                                :
 STRIKE 3 HOLDINGS, LLC,                                        :
                                                                :
                                              Plaintiff,        :
                                                                :   21-CV-7014 (VEC)
                            -against-                           :
                                                                :
 JOHN DOE, subscriber assigned IP address                       :        ORDER
 108.14.233.3,                                                  :
                                                                :
                                              Defendant. :
                                                                :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Strike 3 Holdings, LLC brings this action for copyright infringement against

Defendant John Doe, who is identified only by his alleged Internet Protocol (“IP”) address,

108.14.233.3. Plaintiff moves for leave to file a third-party subpoena on Defendant’s Internet

Service Provider (“ISP”), Verizon Fios, in advance of the conference mandated by Rule 26(f) of

the Federal Rules of Civil Procedure (the “Motion”). See Notice of Mot., Dkt. 6. Through the

third-party subpoena, Plaintiff seeks to identify the name and address associated with the IP that

Plaintiff alleges was used to infringe its copyrights (IP Address 108.14.233.3). See id.

        This Court and many other judges in this District have already addressed the issues raised

in Plaintiff’s Motion at length. See, e.g., Malibu Media, LLC v. John Doe, No. 15-CV-7333,

Dkt. 12 (S.D.N.Y. Oct. 8, 2015); Malibu Media, LLC v. John Does 1-4, 12-CV-2955, 2012 WL

3104887 (S.D.N.Y. July 31, 2012); Digital Sin Inc. v. Does 1–27, No. 12-cv-3873, 2012 WL

2036035, at *3 (S.D.N.Y. June 6, 2012). For the reasons stated in these opinions, the Court finds

that Plaintiff has established good cause to serve a third-party subpoena on Defendant’s ISP and

to do so prior to a Rule 26(f) conference. In particular, the Court notes that Plaintiff seeks only
          Case 1:21-cv-07014-VEC Document 8 Filed 08/26/21 Page 2 of 5




Defendant’s true name and address, which constitute a limited set of specific facts that are

necessary to the prosecution of Plaintiff’s case. See Proposed Order, Dkt. 6-1; see also Malibu

Media, LLC v. John Doe, No. 15-CV-3137, Dkt. 13 (S.D.N.Y. May 28, 2015).

       The Court finds, however, that there are substantial concerns related to Defendant’s

privacy, given the nature of the copyrighted material at issue and the risk of a false identification

by Defendant’s ISP. See Malibu Media, 2012 WL 3104887 at *3 (noting the risks of a “false

positive” identification and the resulting undue annoyance or embarrassment to a non-culpable

party). The Court grants Plaintiff’s Motion subject to the protective order below.

       IT IS HEREBY ORDERED that:

   1. Defendant may proceed anonymously as “John Doe” in this action unless and until the
      Court orders otherwise.

   2. Plaintiff may not initiate settlement discussions prior to service of the Complaint without
      leave of this Court. Nevertheless, if Defendant initiates such discussions, Plaintiff is
      permitted to participate therein and to settle the case.

   3. Plaintiff may immediately serve a Rule 45 subpoena on the ISP seeking only the name
      and address of the Defendant to whom the ISP assigned the IP address set forth in the
      Complaint in this action. Plaintiff is not permitted to subpoena the Defendant’s telephone
      number or email address. The subpoena must attach a copy of this Order, along with the
      attached “Notice to Defendant.” Plaintiff may also serve a Rule 45 subpoena in the same
      manner as above on any other ISP that is identified in response to a subpoena as a
      provider of Internet services to the Defendant.

   4. The ISP shall have 60 days from the date of service of the Rule 45 subpoena and this
      Order upon it to serve Defendant with a copy of the subpoena, a copy of this Order, and a
      copy of the attached “Notice to Defendant.” The ISP may serve Defendant using any
      reasonable means, such as written notice to a last known address, transmitted either by
      first-class mail or via overnight service.

   5. Defendant shall have 60 days from the date of service of the Rule 45 subpoena and this
      Order upon her or him to file any motion with this Court contesting the subpoena
      (including a motion to quash or to modify the subpoena). The ISP may not turn over
      Defendant’s information to Plaintiff prior to the close of this 60-day period.
      Additionally, if Defendant or the ISP files a motion to quash the subpoena, the ISP may
      not turn over any information to Plaintiff until the issue has been resolved and the Court
      has issued an order instructing the ISP to resume in turning over the requested discovery.


                                                  2
          Case 1:21-cv-07014-VEC Document 8 Filed 08/26/21 Page 3 of 5




   6. If that 60-day period closes without Defendant or the ISP contesting the subpoena, the
      ISP shall then have 10 days to produce the information responsive to the subpoena to
      Plaintiff. If Defendant moves to quash or to modify the subpoena, or to proceed
      anonymously, he or she shall, at the same time as his or her filing, notify the ISP so the
      ISP is on notice not to release Defendant’s information to Plaintiff until the Court rules
      on any such motions.

   7. The ISP shall preserve any subpoenaed information pending the resolution of any timely
      filed motion to quash.

   8. An ISP that receives a subpoena pursuant to this order shall confer with Plaintiff and
      shall not assess any charge in advance of providing the information requested in the
      subpoena. An ISP that receives a subpoena and elects to charge for the costs of
      production shall provide a billing summary and cost report to Plaintiff.

   9. Any information ultimately disclosed to Plaintiff in response to a Rule 45 subpoena may
      be used by Plaintiff solely for the purpose of protecting its rights as set forth in its
      Complaint.

       Plaintiff is further directed to file a status letter with the Court no later than December

31, 2021. The Clerk of Court is respectfully directed to close the open motion at Dkt. 6.



SO ORDERED.
                                                      _________________________________
                                                           _____________________  _________
                                                                                  __
Date: August 26, 2021                                       VALERIE CAPRONII
      New York, New York                                    United States District Judge




                                                  3
          Case 1:21-cv-07014-VEC Document 8 Filed 08/26/21 Page 4 of 5




                                  NOTICE TO DEFENDANT

1.     You are a Defendant in Strike 3 Holdings, LLC v. John Doe, subscriber assigned IP
address 108.14.233.3, 21-CV-7014 (VEC), a case now pending before the Honorable Valerie
Caproni, United States District Judge for the Southern District of New York.

2.      Attached is Judge Caproni’s Order, which sets forth certain deadlines and procedures
related to this case.

3.      You may hire a lawyer to represent you in this case or you may proceed pro se (that is,
you may represent yourself without the assistance of a lawyer). If you choose to proceed pro se,
all communications with the Court should be through the Pro Se Office of the United States
District Court for the Southern District of New York. The Pro Se Office is located in Room 200
of the United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and may be reached at
(212) 805-0175.

4.     The Plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded
and/or distributed copyrighted films on your computer.

5.      The Plaintiff may not know your actual name or address, but it does claim to know the
Internet Protocol address (“IP address”) of the computer associated with the alleged downloading
or distributing.

6.     The Plaintiff has filed a subpoena requesting your identity and contact information from
your Internet Service Provider (“ISP”), Verizon Fios.

7.      If you do not want your ISP to provide this information to the Plaintiff and you believe
there is a legal basis for the ISP to withhold the information, you may file a motion to “quash” or
“modify” the subpoena. This must be done within 60 days of the date that you receive notice
from your ISP that you are a Defendant in this case. If you choose to proceed pro se, your
motion to quash or modify the subpoena should be mailed to the Pro Se Office, as described in
paragraph 3.

8.      If you move to quash the subpoena or otherwise move to prevent your name from being
turned over to the Plaintiff, you may proceed anonymously. Nevertheless, if you are
representing yourself, you will have to complete an information card that you can obtain from
the Pro Se Office of the Court. This information is solely for use by the Court and the Court will
not provide this information to lawyers for the Plaintiff unless and until it determines there is no
basis to withhold it. The Court must have this information so that it may communicate with you
regarding the case.

9.       Even if you do not file a motion to quash or modify the subpoena, you may still proceed
in this case anonymously at this time. This means that the Court and the Plaintiff will know your
identity and contact information, but your identity will not be made public unless and until the
Court determines there is no basis to withhold it.



                                                  4
          Case 1:21-cv-07014-VEC Document 8 Filed 08/26/21 Page 5 of 5




10.     If you want to proceed anonymously without filing a motion to quash or modify the
subpoena, you (or, if represented, your lawyer) should submit a letter stating that you would like
to proceed anonymously in your case. If you choose to proceed pro se, your letter should be
mailed to the Pro Se Office, as described in paragraph 3. This must be done within 60 days of
the date that you receive notice from your ISP that you are a defendant in this case. You should
identify yourself in your letter by the case in which you are a defendant and your IP address. If
you submit this letter, then your identity and contact information will not be revealed to the
public unless and until the Court says otherwise.




                                                 5
